 


109 HR 384 IH: To prohibit the operation during a calendar year of the final rule issued by the Secretary of Agriculture to establish standards for the designation of minimal-risk regions for the introduction of bovine spongiform encephalopathy into the United States, including designation of Canada as a minimal-risk region, and the importation into the United States from Canada of certain bovine ruminant products during that calendar year, unless country of origin labeling is required for the retail sale of a covered commodity during that calendar year.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 384 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Ms. Herseth (for herself and Mrs. Cubin) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To prohibit the operation during a calendar year of the final rule issued by the Secretary of Agriculture to establish standards for the designation of minimal-risk regions for the introduction of bovine spongiform encephalopathy into the United States, including designation of Canada as a minimal-risk region, and the importation into the United States from Canada of certain bovine ruminant products during that calendar year, unless country of origin labeling is required for the retail sale of a covered commodity during that calendar year. 
 
 
1.Annual condition on application of final rule regarding establishment of minimal-risk regions, including Canada, for bovine spongiform encephalopathy and importation of certain bovine ruminant productsIf mandatory country of origin labeling is not required for the retail sale of a covered commodity during any calendar year under subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et seq.), during that calendar year— 
(1)the final rule issued by the Secretary of Agriculture on January 4, 2005, amending parts 93, 94, 95, and 96 of title 9 of the Code of Federal Regulations to establish standards for the designation of minimal-risk regions for the introduction of bovine spongiform encephalopathy into the United States, to provide for the importation of certain ruminants, ruminant products, and ruminant byproducts from such minimal-risk regions, and to designate Canada as a minimal-risk region (and any successor regulations) shall not apply; and 
(2)any bovine ruminant product that (as of the date of enactment of this Act) was permitted to be imported into the United States from Canada, may not be imported into the United States from Canada. 
 
